              Case: 5:19-cv-00110-DCR Doc #: 1-1 Filed: 03/20/19 Page: 1 of 8 - Page ID#: 6
 AOC-E-105         Sum Code: CI                                   T" °F~f
 Rev. 9-14                                               o~°            ;;~,,"~     Case #: 19-CI-00108
 Commonwealth of Kentucky                                - pL '..!,•1      G',    Court: CIRCUIT
 Court of Justice Courts.ky.gov                                "`°F ~„St
                                                                                          County: MADISON
 CR 4.02; Cr Official Form 1                     CIVIL SUMMONS


P/antiff,   HESS, JAMES VS. LIBERTY LIFE ASSURANCE COMPANY OF BOSTON, Defendant



    TO: CORPORATION SERVICE COMPANY
             421 WEST MAIN STREET
             FRANKFORT, KY 40601
Memo: Related party is LIBERTY LIFE ASSURANCE COMPANY OF BOSTON


The Commonwealth of Kentucky to Defendant:
LIBERTY LIFE ASSURANCE COMPANY OF BOSTON '

   You are hereby notified that a legal action has been filed against y0u in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
On your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the
document delivered to you with this Summons.




                                                         /s/ David M. Fernandez,
                                                         Madison Circuit Clerk
                                                         Date: 2/18/2019




                                                  Proof of Service
   This Summons was:

❑ Served by delivering a true copy and the Complaint (or other initiating document)

      To:

❑ Not Served because:


   Date:                          , 20
                                                                                              Served By


                                                                                                 Title

Summons ID: 147526810760246@00000115626
CIRCUIT: 19-CI-00108 Certified Mail
HESS, JAMES VS. LIBERTY LIFE ASSURANCE COMPANY OF BOSTON

                                                      Page 1 of 1

                                                  EXHIBIT A
                                                                                                eFiled
        Case: 5:19-cv-00110-DCR Doc #: 1-1 Filed: 03/20/19 Page: 2 of 8 - Page ID#: 7
Filed                        19-Ci-00100    0211$/2019            David M. Fernandez, Madison Circuit Clerk




                                           COMMONWEALTH OF KENTUCKY
                                             MADISON CIRCUIT COURT
                                                CIVIL DIVISION
                                              CASE NO.
                                                 Electronically Filed

        JAMES HESS                                                                               PLAINTIFF


        vs.                                              COMPLAINT
                   >

        LIBERTY LIFE ASSURANCE COMPANY OF BOSTON                                               DEFENDANT

                       To be served through process agent:
                       Corporation Service Company
                       421 West Main Street
                       Frankfort, KY 40601



              Comes the Plaintiff, James Hess, by and through counsel, and for his Complaint against

        Defendant Liberty Life Assurance. Company of Boston ("Liberty Life" or "Defendant") states as

        follows:

              1.          The Plaintiff, James Hess, is a citizen and resident of Madison County, Kentucky.

              2.          Liberty Life is an insurance company believed to be domiciled in the state of New

                          Hampshire, authorized to do the business of insurance in Kentucky by holding a

                          Kentucky Certificate of Authority.

              3.          Liberty Life may be served with process through its agent registered with the Kentucky

                          Department of Insurance: Corporation Service Company, 421 West Main Street,

                          Frankfort, KY 40601.

              4.          The Plaintiff had been employed at Toyota Motor Manufacturing Kentucky

                          ("TMMK") beginning in 1997 and working most recently as a Team Member.




Filed                        19-CI-00108    02/18/2019            David M. Fernandez, Madison Circuit Clerk


                                                  EXHIBIT A
        Case: 5:19-cv-00110-DCR Doc #: 1-1 Filed: 03/20/19 Page: 3 of 8 - Page ID#: 8
Filed               19-CI-00108    02/18/2019             David M. Fernandez, Madisoi7 Circuit Clerk




          5     Jurisdiction and venue are proper in this Court because the Defendant transacted

                 business, supplied and issued a policy of insurance, and caused damages in the

                Commonwealth of Kentucky, and Plaintiff resides in and was caused harm in, Madison

                County, Kentucky.

          3     The Defendant supplied and issued a policy of insurance to TMMK, where the Plaintiff

                obtained coverage for long-term disability ("LTD'") insurance. The applicable

                 insurance policy number is believed to be GF3-860-066619-01. The insurance

                company's claim number is 3615127.

          7.    The LTD insurance policy provides for monthly disability benefit payments, based on

                a percentage of Plaintiff's pre-disability earnings.

          8     The LTD policy defines disability and entitles Plaintive to receive benefits, if Plaintiff

                 meets the following definition:

                    "Disability" or "Disabled" means:

                    1. For persons other than pilots, co-pilots, and crewmembers of an
                       aircraft:

                            i. that during the Elimination Period and the next 24 months
                            of Disability the Covered Person, as a result of Injury or
                            Sickness, is unable to perform the Material and Substantial
                            Duties of his Own Occupation; and

                            ii. thereafter, the Covered Person is unable to perform, with
                            reasonable continuity, the Material and Substantial Duties of
                            Any Occupation.

          Q      Benefits are payable to Plaintiff under the LTD insurance policy because he is disabled,

                as defined in the insurance policy, from performing his past occupation at TMMK and

                 the material and substantial duties of any other occupation.




                                                      2
Filed               19-CI-00108    02/18/2019              ©avid M. Fernandez, 147adison Circuit Cferk


                                         EXHIBIT A
        Case: 5:19-cv-00110-DCR Doc #: 1-1 Filed: 03/20/19 Page: 4 of 8 - Page ID#: 9
mm                  19-CI-00108        02/18I2019          David M. Fernandez, Madison u'ircuit Clerk




          10.    The Plaintiff, while working at TMMK, became disabled as defined in his insurance

                 policy on or about November 2015, and remains disabled.

          11.    The Plaintiff was and has been unable to perform the material duties of his own

                 occupation, and any other occupation, since on or about November 2015, as a result of

                 injury or sickness.

          12.    The Plaintiff applied for long-term disability benefits with the Defendant in a timely

                 fashion, in the manner outlined in the insurance policy.

          13.    Plaintiff provided proof that he was disabled from work, and that he was unable to

                 perform his own occupation and any other occupation.

           14.   On or about May 2016, Defendant approved Plaintiff's LTD claim.

           15.   Plaintiff continued to provide Defendant with updated medical information

                 demonstrating his continued satisfaction of the terms of the policy. During that time,

                 Plaintiff's disabling medical conditions did not improve.

           16.   By letter dated June 14, 2018, Defendant denied Plaintiff's LTD claim beyond June 14,

                 2018.

           17.   Plaintiff submitted a timely appeal to the Defendant, requesting that the Defendant

                 reconsider its denial of benefits.

           18.   By letter dated January 28, 2019 Defendant again denied Plaintiff's LTD claim.

           19.   The January 28, 2019, letter stated that "[t]he policy is subject to ERISA ... he has the

                 right to bring a civil action under applicable law."

           20.   The Plaintiff has exhausted any administrative remedies that may be required under the

                 insurance contract and/or by law.




                                                       3
Filed               19-CI-00108        02/18/2019          David M. Fernandez, iUladisan Gircuit Clerk


                                            EXHIBIT A
        Case: 5:19-cv-00110-DCR Doc #: 1-1 Filed: 03/20/19 Page: 5 of 8 - Page ID#: 10
Filed               19-CI-00108     02t1812019              David M. Fernanclez, Madison Circuit Clerk




           21.   The LTD insurance is an employee benefit governed by the Employee Retirement

                 Income Security Act, 29 U.S.C. § 1001 et seq.

           22.   Under the terms of the insurance policy, Plaintiff is entitled to continued monthly LTD

                 benefits until the maximum benefit duration date in the policy.

           23.   The Plaintiff is entitled to LTD benefits, and Defendant should be required to perform

                 under its contract and pay benefits to Plaintiff.

                                                   COUNT I

           24.   Plaintiff incorporates by reference all of the preceding paragraphs as if fully stated

                 herein.

           25.   This count is brought under ERISA pursuant 29 U.S.C. § 1 132(a)(1)(B) as a result of

                 Defendant's improper denial of benefits under the plan and to recover benefits under

                 the terms of the plan.

           26.   Defendant's decision to terminate benefits, and its refusal to reinstate benetits after

                 receiving additional evidence on appeal, was wrong, arbitrary and capricious, against

                 the evidence provided to Defendant, and a breach of fiduciary duty, all of which entitles

                 Plaintiff to benefits under the terms of the plan, interest, and attorney's fees under 29

                 U.S.C. § 1132(a)(1)(B) and (g).

           27.   Defendant's internal review is not subject to abuse of discretion review, and Plaintiff's

                 claim should be reviewed de novo.

           28.   The damages sought for the aforesaid injuries are in excess of the jurisdictional limits

                 of this Court.




                                                        4
Filed               19-CI-00108     02/18/2019              Cavid M. Fernandez, Madison Circuit Clerk


                                          EXHIBIT A
        Case: 5:19-cv-00110-DCR Doc #: 1-1 Filed: 03/20/19 Page: 6 of 8 - Page ID#: 11
~'                    19-CI-00108    02/1812019            Rakid M. Fernandez, Madison rircuit Clerk




        WHEREFORE, Plaintiff demands the following relief:

               Judgment against Defendant for full contractual benefits under 29 U.S.C. § I 132(a)(1)(B)

        and attorney's fees and interest under 29.U.S.C. § 1 132(g) pursuant to ERISA.



                                                            Respectfully submitted,

                                                            /s/ Elizabeth A. Thornsbury
                                                            ELIZABETH A. THORNSBURY
                                                            Email: elizabeth@austinmehr.com
                                                            M. AUSTIN MEHR
                                                            Email: amehr@austinmehr.com
                                                            Mehr, Fairbanks & Peterson
                                                            Trial Lawyers, PLLC
                                                            201 West Short Street, Suite 800
                                                            Lexington, Kentucky 40507
                                                            Telephone: (859) 225-3731
                                                            Facsimile: (859) 225-3830
                                                            Attorney. for Plainliff




                                                       5


Filed                 19-CI-00108    02/18/2019            David M. Feriiandez, Madison Circuit Clerk


                                           EXHIBIT A
         Case: 5:19-cv-00110-DCR Doc #: 1-1 Filed: 03/20/19 Page: 7 of 8 - Page ID#: 12


David M. Fernandez, Madison Circuit Clerk
P.O. Box 1243, 101 West Main Street
Richmond, KY 40475-0813




                                      CORPORATION SERVICE COMPANY
                                      421 WEST MAIN STREET
                                      FRANKFORT, KY 40601




                                              KCOJ eFiling Cover Sheet


Case Number: 19-CI-00108
Envelope Number: 1475268

Package Retrieval Number: 147526810760246@00000115626

Service by: Certified Mail
Service Fee: $ 0.00
Postage Fee: $12.25

The attached documents were generated via the Kentucky Court of Justice eFiling system. For more
information on eFiling, go to http://courts.ky.gov/efiling.




                                                         Page 1'of 1                   Generated: 2/19/2019 11:53:07 AM


                                                  EXHIBIT A
Case: 5:19-cv-00110-DCR Doc #: 1-1 Filed: 03/20/19 Page: 8 of 8 - Page ID#: 13
                                                                             U.S. PaBTAGE>>wnNEv BoruEs


                                                                                        ZIP 40475
                                                                                        02 4M    $ 006.250
                                                                                        0000340250FEB 25 2019




                                 EXHIBIT A
